UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                         No. 95-21006



THE ESTATE OF FRANK B. WATERS;
ROGER E. CANTER,
                                                                         Plaintiffs-Appellants,

                                              versus
OXY USA, INC.,
                                                                         Defendant-Appellant.




                      Appeal from the United States District Court
                          for the Southern District of Texas
                                         (93-CV-2397)
                                         July 12, 1996


Before POLITZ, Chief Judge, JOLLY and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Plaintiffs-appellants appeal an adverse summary judgment, contending that

the “discovery rule” extended the time for accrual of limitations. Considering the

briefs and oral arguments of counsel and the pertinent parts of the record, and
finding no reversible error, the judgment appealed is AFFIRMED.




   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.